AMENDED AND RESTATED ARTICLES OF INCORPORATION OF COGNIGEN NETWORKS, INC. (Including change of name to BayHill Capital Corporation) Pursuant to the provisions of the Colorado Business Corporations Act (the “CBCA”), Cognigen Networks, Inc., a Colorado corporation (the “Company”), hereby declares and certifies as follows: 1. The name of the Company is Cognigen Networks, Inc. 2. The Articles of Incorporation of the Company are hereby amended and restated in their entirety as set forth on Exhibit A hereto (the “Restated Articles”). 3. The Restated Articles were approved on January , 2008, by a majority of holders (collectively, the “Shareholders”) of all of the outstanding shares of common stock of the Company in accordance with the provisions of the CBCA and the Articles of Incorporation of the Company. 5.
